DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8, 10-12 and 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 5, 2022.
Status of Claims
Claims 1-12 and 14-25 are pending. Claims 8, 10-12 and 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 1-7, 9 and 22-25 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted August 29, 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the examiner.
Claim Rejections - 35 USC § 112
Response to Arguments
Applicant’s arguments, see §I.A. on page 6 in the remarks, filed August 29, 2022 with respect to the rejection of claims 3, 9 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive. The rejection of claims 3, 9 and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn. 
Applicant’s arguments, see §I.B. on page 7 in the remarks, filed August 29, 022, with respect to rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph has been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection is maintained.
Claims 1-4, 9 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Corringer et al. (“CCK-B Agonist or Antagonist Activities of Structurally Hindered and Peptidase-Resistant Boc-CCK4 Derivatives”, J. Med. Chem, 1993, 166-172).
Regarding claims 1 and 9, Corringer et al. teach the pentapeptide Gly-Trp-N-Me-Nle-Asp-Phe-NH2. See page 166, right col., 1st paragraph. Corringer et al. teach the analogue Asp-Tyr(SO3H)-(N-Me)Nle-Gly-Trp-(N-Me)Nle-Asp-Phe-NH2. See page 166, right col., 1st paragraph. Corringer et al. further teach the CCK compound BC264. paragraph. See page 166, right col., 1st paragraph.
The difference between the pentapeptide, analogue and BC264 and the claimed peptidomimetic is the amino acid in position X3 in claimed SEQ ID NO: 3. The pentapeptide, analogue and BC26 do not have 1Nal or 2Nal in position X3 as claimed. 
However, the substitution of 1Nal or 2Nal for Phe in position X3 would have been obvious at the time of the effective filing date in view of the teachings of Corringer et al. Corringer et al. teach the replacement of Phe-NH2 with 1-Nal-NH2 or 2-Nal-NH2 does not cause an alteration in the biological activity and specificity of the peptide. See page 167, right col.-2nd paragraph. Corringer et al. further teach the replacement in the CCK-analogs tested comprising the core structure Trp-(N-Me)Nle-Asp-1Nal-NH2 retained the binding profile of their precursor and the incorporation of 1Nal totally protects the peptide from degradation. See page 167, right col.-2nd paragraph. Corringer et al. further teach that N-methylation of Nle31 and substitution of Phe-NH233 by 1Nal-NH233 did not modify the activity of the peptide. See page 168, left col.-2nd paragraph.
	Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to replace Phe-NH2 with 1-Nal-NH2 or 2-Nal-NH2 in the pentapeptide, analogue and BC264 because the replacement could be made without causing alteration in the biological activity and specificity of the pentapeptide, analogue and BC264. The artisan of ordinary skill in the art would have the motivation to make the substitution because the replacement maintains the binding profile of their precursor while providing additional protection from degradation. There would have been a reasonable expectation of success because the effect of the replacement was shown to add protection from degradation and maintenance of the binding profile.
	Regarding claim 1, X1 is Trp (hydrophobic amino acid), X2 is NMe-Nle and the substitution of Phe for 1-Nal or 2-Nal taught by Corringer et al. would put 1-Nal and 2-Nal in position X3 of claimed SEQ ID NO: 3.
	Regarding claim 2, with regard to the analogue taught by Corringer et al., X4 is Asp (a proteinogenic charged amino acid), X5 is Tyr, X6 is (N-Me)Nle (a hydrophobic amino acid with structure similarity to Met), X7 is Gly, X1 is Trp, X2 is NMe-Nle and the substitution of Phe for 1-Nal or 2-Nal taught by Corringer et al. would put 1-Nal and 2-Nal in position X3 of claimed SEQ ID NO: 3.
	Regarding claim 3, the bond between X1 is Trp and X2 is NMe-Nle is CONCH3 (isopeptide bond or a pseudopeptide bond) and X5 is Trp and X6 is NMe-Nle is CONCH3 (isopeptide bond or a pseudopeptide bond) in the analogue. The bond between X1 is Trp and X2 is NMe-Nle is CONCH3 (isopeptide bond or a pseudopeptide bond) in BC264 and the pentapeptide. Furthermore, BC264 comprises a retro-inverso bond (NHCO) between amino acids 28 and 29 which correspond to X6 and X7.
Regarding claim 4, the analogue is 8 amino acids.
Regarding claim 22, X1 is Trp in the pentapeptide, analogue and BC264.
Regarding claim 23, X4 is Asp in the analogue.
Regarding claim 24, X4 is Nle in the analogue.
Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill at the time of the effective filing date.
Response to Arguments: Applicant argues that a lack of any change in biological activity or specificity is a motivation to pursue a substitution at a particle position. Applicant argues the cited teaching provides no guidance or reasoning as to why one of ordinary skill would wish to substitute this position since Corringer is asserted to teach doing so provides no change. See page 8 in the remarks filed August 29, 2022. 
	Applicant’s arguments have been fully considered but are not found persuasive because the motivation to make the substitution of Phe-NH2 in the X3 position with 1Nal-NH2 or 2Nal-NH2 as stated in the action is to maintain the binding profile of the precursor while providing additional protection from degradation. Corringer expressly states “it was found the Phe-NH2 can be replaced by convenient bulky residues, particularly 1-Nal-NH2 without causing alteration in biological activity and specificity. Accordingly, 1-Nal-NH2 or 2-Nal-NH2 were introduced as C-terminal residues leading to peptides 2 and 4 which retained the binding profile of their precursor, in spite of a slight decrease in affinity for the CCK-B receptor (3.5- and 6.4-fold, respectively, as compared to compound 1). 1-Nal-NH2 residue was chosen to replace Phe-NH2 in almost all the synthesized compounds, due to its hydrophobicity and its noncoded nature which was expected to improve the resistance to degrading enzymes……It was found that whereas CCK4 has a half-life of only 5 min, introduction of a N-methyl residue in position 31 (compound 1) improves the resistance to peptidases, and additional incorporation of 1Nal in position 33 (compound 2) almost totally protects the peptide from degradation.” See page 167, right col.-2nd paragraph. It is agreed that Corringer teaches the modification results in a slight decrease in affinity for the CCK-B receptor but it does not block the affinity for the CCK-B receptor and specificity of the peptide for the CCK-B receptor; thus, the modification does not the peptide’s biological activity and specificity while advantageously improving the peptide’s resistance to enzymatic degradation.
	Applicant argues the present claims are directed to peptidomimetics having unexpected, improved results stemming from the contribution of (N-Me)Nle at position X2 and 1Nal or 2Nal at position X3. Applicant argues the peptidomimetics have increased stability against enzymatic degradation. Applicant’s argument has been fully considered but is not found persuasive because Corringer teaches the modification of (N-Me)Nle at position X2 and 1Nal at position 3 improves the peptide’s resistance to enzymatic degradation. Applicant argues the claimed peptidomimetics demonstrate high protein binding affinity for the CCK2R receptor, improved cellular internalization, and show a 2.3 to 35.6 higher tumor uptake. See pages 8-10 in the remarks filed August 29, 2022.
Applicant’s allegation of unexpected results has been fully considered but is not found persuasive because the objective evidence of nonobviousness is not commensurate in scope with the claims which the evidence is offered to support. The claims are broader in scope than the evidence provided by Applicants. The peptides of evidence are limited to peptidomimetics of 7 amino acids in length where amino acid position 1 is DGlu or DLys, amino acid position 2 is Ala, Pro or Tyr, amino acid position 3 is Gly or Pro, amino acid position 4 is Trp, amino acid position 5 is N-Me)Nle, amino acid position 6 is Asp, amino acid position 7 is 1Nal, 2Nal, Phe or (N-Me)1Nal. Applicant has not demonstrated the alleged unexpected results occur across the genus claimed. Furthermore, it is shown in the art the modifications Applicant alleges provide improved binding affinity does not occur over the genus claimed; as acknowledged by Applicant in their reply, Corringer shows there is a decrease in binding affinity for the CCK-B receptor with the (N-Me)Nle at position X2 and 1Nal at position 3. If Applicant chooses to amend the claims to the peptidomimetics MGS5 (DGlu-Ala-Tyr-Gly-Trp-(N-Me)Nle-Asp-1Nal- NH2 ), MGS5-2 (DGlu-Ala-Tyr-Gly-Trp-(N-Me)Nle-Asp-2Nal-NH2 )MGS8 (DGlu-Pro-Tyr-Gly-Trp-(N-Me)Nle-Asp-1Nal- NH2 ), MGS9 (DLys-Ala-Tyr-Gly-Trp-(N-Me)Nle-Asp-1Nal- NH22 , and MGS10 (DGlu-Tyr-Pro-Gly-Trp-(N-Me)Nle-Asp-1Nal- NH2), Applicant’s allegations of unexpected results would be reconsidered.
Therefore, for the reasons discussed above, the rejection of claims 1-4, 9 and 22-24 under 35 U.S.C. 103 as being unpatentable over Corringer et al. (“CCK-B Agonist or Antagonist Activities of Structurally Hindered and Peptidase-Resistant Boc-CCK4 Derivatives”, J. Med. Chem, 1993, 166-172) is maintained.

The rejection is maintained.
Claims 1, 2-4, 9, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (“Characterization of SNF 9007, A Novel Cholecystokinin/Opioid Ligand in Mouse Ileum in Vitro: Evidence for Involvement of Cholecystokinin A and Cholecystokinin B Receptors in Regulation of Ion Transport1”, The Journal of Pharmacology and Experimental Therapeutics, 1994, pp. 1003-1009) in view of Corringer et al. (“CCK-B Agonist or Antagonist Activities of Structurally Hindered and Peptidase-Resistant Boc-CCK4 Derivatives”, J. Med. Chem, 1993, 166-172).
Rao et al. disclose the cholecystokinin (CCK) fragment of 8 amino acids comprising the sequence Asp-Tyr-D-Phe-Gly-Trp-[N-Me]Nle-Asp-Phe- NH2 (SNF 9007). See the abstract. 
The difference between the CCK fragment taught by Rao et al. and the claimed peptidomimetic is the amino acid in position X3 in claimed SEQ ID NO: 3. Rao et al. do not teach position X3 is 1Nal or 2Nal.
Corringer et al. teach that replacement of Phe- NH2 with 1-Nal- NH2 or 2-Nal- NH2 does not alter the biological activity and specificity of the peptide. See page 167, right col.-2nd paragraph Corringer et al. further teach the replacement in the CCK-analogs comprising the core structure Trp-(N-Me)Nle-Asp-1Nal- NH2 retained the binding profile of their precursor and the incorporation of 1Nal totally protects the peptide from degradation. See page 167, right col.-2nd paragraph. Corringer et al. further teach N-methylation of Nle31 and the substitution of Phe- NH2 33 by 1Nal-NH2 33 did not modify the activity of the peptides. See page 168, right col.-2nd paragraph.
	At the time of the effective filing date of the claimed invention, it would have been obvious to replace Phe- NH2 with 1-Nal- NH2 or 2-Nal- NH2 in the CCK fragment of Rao et al. because the replacement could be made without altering the biological activity and specificity of the CCK fragment. The artisan of ordinary skill in the art would have the motivation to make the substitution because the replacement maintains the binding profile of the precursor while providing additional protection from degradation. There would have been a reasonable expectation of success because the effect of the replacement in analogs comprising SEQ ID No:3 were shown by Corringer et al. to have added protection from degradation and maintenance of the binding profile.
	Regarding claim 1, X1 is Trp (hydrophobic amino acid), X2 is NMe-Nle and the substitution of Phe for 1-Nal or 2-Nal taught by Corringer et al. would put 1-Nal and 2-Nal in position X3 of claimed SEQ ID NO: 3.
	Regarding claim 2, X4 is Asp (a proteinogenic charged amino acid), X5 is Tyr, X6 is Phe, X7 is Gly, X1 is Trp, X2 is NMe-Nle and the substitution of Phe for 1-Nal or 2-Nal taught by Corringer et al. would put 1-Nal and 2-Nal in position X3 of claimed SEQ ID NO: 3.
	Regarding claim 3, the bond between X1 is Trp and X2 is NMe-Nle is CONCH3 (isopeptide bond or a pseudopeptide bond).
Regarding claim 4, the CCK fragment of Rao et al. is 8 amino acids.
Regarding claim 9, Rao et al. disclose a composition comprising mannitol or glucose with Krebs-Ringer solution and the cholecystokinin (CCK) fragment of 8 amino acids comprising the sequence Asp-Tyr-D-Phe-Gly-Trp-[N-Me]Nle-Asp-Phe- NH2 (SNF 9007). See the abstract and page 1004, right col.-continuing paragraph.
The difference between the composition of Rao et al. and the claimed composition is the amino acid in position X3 in claimed SEQ ID NO: 3. Rao et al. do not teach the amino acid corresponding to position X3 is 1Nal or 2Nal in the CCK fragment.
Corringer et al. teach that replacement of Phe-NH2 with 1-Nal- NH2 or 2-Nal- NH2 does not alter the biological activity and specificity of the peptide. See page 167, right col.-2nd paragraph Corringer et al. further teach the replacement in the CCK-analogs comprising the core structure Trp-(N-Me)Nle-Asp-1Nal- NH2 retained the binding profile of their precursor and the incorporation of 1Nal totally protects the peptide from degradation. See page 167, right col.-2nd paragraph. Corringer et al. further teach N-methylation of Nle31 and the substitution of Phe-NH233 by 1Nal-NH233 did not modify the activity of the peptides. See page 168, right col.-2nd paragraph.
	At the time of the effective filing date of the claimed invention, it would have been obvious to replace Phe-NH2 with 1-Nal-NH2 or 2-Nal-NH2 in the CCK fragment of Rao et al. because the replacement could be made without altering the biological activity and specificity of the CCK fragment. The artisan of ordinary skill in the art would have the motivation to make the substitution because the replacement maintains the binding profile of the precursor while providing additional protection from degradation. There would have been a reasonable expectation of success because the effect of the replacement in analogs comprising SEQ ID No:3 were shown by Corringer et al. to have added protection from degradation and maintenance of the binding profile.
Regarding claim 22, X1 is Trp.
Regarding claim 23, X4 is Asp.
	Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill at the time of the effective filing date.
	Response to Arguments: Applicant argues Corringer fails to provide the requisite incentive to motivate one of ordinary skill in the art to modify Corringer (or Rao) nor provides the expectation of success in achieving the peptidomimetics as claimed. See page 11 in the remarks filed August 29, 2022. 
Applicant’s arguments have been fully considered but are not found persuasive because Corringer does not fail to provide the requisite incentive to motivate a person of ordinary skill in the art to modify Corringer (or Rao). Corringer teaches the motivation to modify the peptides with (N-Me)Nle with 1Nal is to improve resistance of the peptide to enzymatic degradation. Corringer expressly states “it was found the Phe-NH2 can be replaced by convenient bulky residues, particularly 1-Nal-NH2 without causing alteration in biological activity and specificity. Accordingly, 1-Nal-NH2 or 2-Nal-NH2 were introduced as C-terminal residues leading to peptides 2 and 4 which retained the binding profile of their precursor, in spite of a slight decrease in affinity for the CCK-B receptor (3.5- and 6.4-fold, respectively, as compared to compound 1). 1-Nal-NH2 residue was chosen to replace Phe-NH2 in almost all the synthesized compounds, due to its hydrophobicity and its noncoded nature which was expected to improve the resistance to degrading enzymes……It was found that whereas CCK4 has a half-life of only 5 min, introduction of a N-methyl residue in position 31 (compound 1) improves the resistance to peptidases, and additional incorporation of 1Nal in position 33 (compound 2) almost totally protects the peptide from degradation.” See page 167, right col.-2nd paragraph.
	Therefore, the rejection of claims 1, 2-4, 9, 22 and 23 under 35 U.S.C. 103 as being unpatentable over Rao et al. (“Characterization of SNF 9007, A Novel Cholecystokinin/Opioid Ligand in Mouse Ileum in Vitro: Evidence for Involvement of Cholecystokinin A and Cholecystokinin B Receptors in Regulation of Ion Transport1”, The Journal of Pharmacology and Experimental Therapeutics, 1994, pp. 1003-1009) in view of Corringer et al. (“CCK-B Agonist or Antagonist Activities of Structurally Hindered and Peptidase-Resistant Boc-CCK4 Derivatives”, J. Med. Chem, 1993, 166-172) is maintained.

The rejection is maintained.
Claims 1, 2-7, 9 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Roosenburg et al. (“Radiolabeled CCK/gastrin peptides for imaging and therapy of CCK2 receptor-expressing tumors”, Amino Acids, 2011, 1049-1058) in view of Corringer et al. (“CCK-B Agonist or Antagonist Activities of Structurally Hindered and Peptidase-Resistant Boc-CCK4 Derivatives”, J. Med. Chem, 1993, 166-172).
Roosenburg et al. teach radiolabeled CCK8 and minigastrin analogs. See e.g., Table 2. The difference between the analogs and the claimed peptidomimetic is the amino acid residues corresponding to position X2 and position X3 in SEQ ID NO: 3. Roosenburg et al. do not teach position X3 is 1Nal or 2Nal and position X2 is NMeNle.
Corringer et al. teach that replacement of Phe-NH2 with 1-Nal-NH2 or 2-Nal-NH2 does not alter the biological activity and specificity of the peptide. See page 167, right col.-2nd paragraph. Corringer et al. further teach the replacement in the CCK-analogs tested comprising the core structure Trp-[NMe]Nle-Asp-X3 retained the binding profile of their precursor and the incorporation of 1Nal totally protected the peptide from degradation. See page 167, right col.-2nd paragraph. Corringer et al. teach the introduction of a N-methylated norleucine in position 31 (X2 in SEQ ID NO: 3) does not modify the affinity for the CCK receptors and has a beneficial effect on CCK receptor binding. See page 166, right col.-1st paragraph. Corringer et al. further teach the N-methylation of Nle31 and substitution of Phe-NH2 33 by 1Nal-NH2 33 did not modify the activity of the peptides. See page 168, left col.-2nd paragraph.
Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to the artisan to modify the peptides of Roosenburg et al. by substituting Met31 or Nle31 with NMe-Nle and substituting Phe-NH2 with 1Nal-NH2 or 2Nal-NH2 to arrive at the claimed invention because the substitutions do not modify the activity of the peptides. The artisan of ordinary skill in the art would have the motivation to make the substitution because the replacement maintains the binding profile of their precursor while providing additional protection from degradation. There would have been a reasonable expectation of success because the effect of the replacement in the analogs comprising SEQ ID No:3 shown by Corringer et al. have added protection from degradation while maintaining their binding profile.
Regarding claims 1, 2, 5-7, 9, 22, 23 and 24, Roosenburg et al. teach the labeled CCK analog 111In-DTPA-CCK8(Nle). See Table 2. X4 is Asp (a proteinogenic charged amino acid), X5 is Tyr, X6 is Nle, X7 is Gly, X1 is Trp, the substitution of N-MeNle for Nle in X2 taught by Corringer et al. would put N-MeNle in the position corresponding to X2 position of claimed SEQ ID NO: 3 and the substitution of Phe for 1-Nal or 2-Nal taught by Corringer et al. would put 1-Nal and 2-Nal in the position corresponding to X3 of claimed SEQ ID NO: 3. The analog comprises 111In-DTPA (a reporter group). The 111In is coordinated by the chelator DTPA and 111In is a radionuclide.
Regarding claim 3, the obvious substitution of N-MeNle for Nle in X2 taught by Corringer et al. would put N-MeNle in the position corresponding to the X2 position of claimed SEQ ID NO: 3. The substitution would result in a CONMe (isopeptide or pseudopeptide bond) bond between Try (X1) and MeNle.
Regarding claim 4, the peptides are 8 and 10 amino acids in length. See Table 2.
Regarding claim 5-7, the analogs in Table 2 taught by Roosenburg et al. comprise 99mTc-HYNIC, 111In-DOTA, 99mTc, and 111In-DTPA. See Table 2. The 111In is coordinated by the chelators DTPA or DOTA and 99mTc is coordinated by the chelator HYNIC. Both 111In and 99mTc are radionuclides.
	Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill at the time of the effective filing date.
Response to Arguments: Applicant argues one of ordinary skill in the art would not have been motivated nor have had the requisite expectation of success that the combination of (N-Me)Nle and 1Nal/2Nal would retain the same biological activity nor would have the synergistic results of the combination of (N-Me)Nle and 1Nal/2Nal as demonstrated in the present application regarding at least improved cellular internalization and high specific tumor targeting. See page 12 in the remarks filed August 29, 2022.
Applicant’s arguments have been fully considered but are not found persuasive. A person of ordinary skill in the art would have a reasonable expectation substituting Met31 or Nle31 with NMe-Nle and substituting Phe-NH2 with 1Nal-NH2 or 2Nal-NH2 would retain the biological activity of the unmodified peptidomimetic because Corringer shows albeit at a lesser degree, the modifications retain the binding activity of the unmodified counterpart with increase protection against enzymatic degradation. In addition, the features upon which applicant relies (i.e., combination of (N-Me)Nle at position X2 and 1Nal or 2Nal at position X3 with a length of 5-50 amino acids, which results in high tumor uptake, low kidney retention and very favorable tumor-to-kidney ratio) are not recited in the rejected claim(s). There is no claim limitation requiring the peptidomimetics to have high tumor uptake, low kidney retention and very favorable tumor-to-kidney ratio. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With regard to synergy, the objective evidence of nonobviousness is not commensurate in scope with claims which the evidence is offered to support. The claims are broader in scope than the evidence provided by Applicants. In addition, the data does not demonstrate synergism. There is no data showing the cellular internalization and specific tumor targeting of (1) a peptidomimetic with (N-Me)Nle in position X2 only and (2) a peptidomimetic with 1Nal or 2Nal in position X3 only to compare to the peptidomimetics comprising both (N-Me)Nle in position X2 and 1Nal or 2Nal in position X3 to determine the results Applicant alleges are synergistic. The peptides of evidence are all 7 amino acids in length. See Table 4 in the specification. In addition to the lack of data demonstrating the behavior and activity of the peptidomimetic with (N-Me)Nle in position X2 only and the peptidomimetic with 1Nal or 2Nal in position X3, there is no evidence demonstrating the behavior of the peptidomimetics is consistent over the claimed size range of 5 to 50 amino acids in length.
Applicant argues Corringer fails to provide the requisite incentive to motivate one of ordinary skill in the art to modify Corringer (or Roosenburg) nor provides an expectation of success in achieving the present peptidomimetics as claimed in regard to modifying position X3 of Corringer with 1Nal or 2Nal. See page 12 in the remarks filed August 29, 2022.
Applicant’s arguments have been fully considered but are not persuasive. The motivation provided by Corringer is the replacements maintain the binding profile of their precursor while providing additional protection from degradation. There would have been a reasonable expectation of success because the effect of the replacement in the analogs comprising SEQ ID No:3 shown by Corringer et al. have added protection from degradation while maintaining their binding profile. 
Therefore, the reasons set forth above, the rejection of claims 1, 2-7, 9 and 22-24 under 35 U.S.C. 103 as being unpatentable over Roosenburg et al. (“Radiolabeled CCK/gastrin peptides for imaging and therapy of CCK2 receptor-expressing tumors”, Amino Acids, 2011, 1049-1058) in view of Corringer et al. (“CCK-B Agonist or Antagonist Activities of Structurally Hindered and Peptidase-Resistant Boc-CCK4 Derivatives”, J. Med. Chem, 1993, 166-172) is maintain.
The rejection is maintained.
Claims 1, 2-4, 9 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kruse et al. (US 2017/0008928 A1; published 2017, filed July 6, 2016) in view of Corringer et al. (“CCK-B Agonist or Antagonist Activities of Structurally Hindered and Peptidase-Resistant Boc-CCK4 Derivatives”, J. Med. Chem, 1993, 166-172).
	Kruse et al. disclose Chem. 24/ Seq 24. See paragraphs [0384, 0536]. The sequence of Chem. 24 is Asp-sTyr-Leu-Gly-Trp-Nle-DMeAsp-MelNal-amide. Kruse et al. teach pharmaceutical compositions comprising the peptide. See paragraphs [0027, 0039, 0147-0187]. The difference between the claimed peptidomimetic and the Chem. 24 is Nle in the position corresponding to X2 in SEQ ID NO: 3 is not methylated (Me-Nle).
Corringer et al. teach the introduction of a N-methylated norleucine in position 31 (X2 in SEQ ID NO: 3) does not modify the affinity for the CCK receptors and has a beneficial effect on CCK receptor binding. See page 166, right col.-1st paragraph.
At the time of the effective filing date, it would have been obvious to methylated Nle in Chem. 24 of Kruse et al. because the methylation would not affect the affinity for CCK receptors. The artisan of ordinary skill would have been motivated to methylate Nle because the methylation has a beneficial effect of CCK receptor binding as taught by Corringer et al.
Regarding claim 1, X1 is Trp, the substitution of N-MeNle for Nle in X2 taught by Corringer et al. would put N-MeNle in the position corresponding to X2 position of claimed SEQ ID NO: 3 and X3 is me1Nal of claimed SEQ ID NO: 3.
Regarding claim 2, X4 is Asp (a proteinogenic charged amino acid), X5 is Tyr, X6 is Leu, X7 is Gly, X1 is Trp, the substitution of N-MeNle for Nle in X2 taught by Corringer et al. would put N-MeNle in the position corresponding to X2 position of claimed SEQ ID NO: 3 and X3 is me1Nal of claimed SEQ ID NO: 3.
Regarding claims 3 and 25, the bond between the positions corresponding Asp and X3 is CONHCH3 (isopeptide or pseudopeptide bond). See paragraph [0537].
Regarding claim 4, Chem. 24 is 8 amino acids in length.
Regarding claim 22, the amino acid corresponding to position X1 is Trp.
Regarding claim 23, the amino acid corresponding to position X4 is Asp.
Regarding claim 24, the amino acid corresponding to position X6 is Leu.
Therefore, the claimed invention was prima facie obvious to the artisan of ordinary skill at the time of the effective filing date.
Response to Arguments: Applicant argues neither Kruse and Corringer teach or suggest the peptidomimetics of the present claims as a whole comprising other features, the combination of (N-Me)Nle at position X2 and 1Nal or 2Nal at position X3 with a length of 5-50 amino acids, which results in high tumor uptake, low kidney retention and very favorable tumor-to-kidney ratio. See page 13 in the remarks filed August 29, 2022.
Applicant’s arguments have been fully considered but are not persuasive. The features upon which applicant relies (i.e., combination of (N-Me)Nle at position X2 and 1Nal or 2Nal at position X3 with a length of 5-50 amino acids, which results in high tumor uptake, low kidney retention and very favorable tumor-to-kidney ratio) are not recited in the rejected claim(s). There is no claim limitation required the peptidomimetics to have high tumor uptake, low kidney retention and very favorable tumor-to-kidney ratio. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, Applicant argues Kruse and Corringer do not provide the incentive or suggestion that would motivate the artisan of ordinary skill to modify Kruse and/or Corringer or to combine the references to generate the combination of (N-Me)Nle at position X2 and 1Nal or 2Nal at position X3. See page 13 in the remarks filed August 29, 2022. Applicant’s arguments have been fully considered but are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation to methylate the Nle because Corringer teaches there is a beneficial effect; the effect being improved affinity and selectivity to CCK-B receptors.
Finally, Applicant argues the synergistic results of the combination of (N-Me)Nle and 1Nal/2Nal as demonstrated in the present application regarding at least improved cellular internalization and high specific tumor targeting, provide evidence of significant, practical advantage that is of both statistical and practical significance. See pages 13-14 in the remarks filed August 29, 2022. Applicant’s arguments have been fully considered but are not found persuasive because the objective evidence of nonobviousness is not commensurate in scope with claims which the evidence is offered to support. The claims are broader in scope than the evidence provided by Applicants. In addition, the data does not demonstrate synergism. There is no data showing the cellular internalization and specific tumor targeting of (1) a peptidomimetic with (N-Me)Nle in position X2 only and (2) a peptidomimetic with 1Nal or 2Nal in position X3 only to compare to the peptidomimetics comprising both (N-Me)Nle in position X2 and 1Nal or 2Nal in position X3 to determine the results Applicant allege are synergistic. The peptides of evidence are all 7 amino acids in length. See Table 4 in the specification. In addition to the lack of data demonstrating the behavior and activity of the peptidomimetic with (N-Me)Nle in position X2 only and the peptidomimetic with 1Nal or 2Nal in position X3, there is no evidence demonstrating the behavior of the peptidomimetics is consistent over the claimed size range of 5 to 50 amino acids in length.
Therefore, the reasons set forth above, the rejection of claims 1, 2-4, 9 and 22-24 under 35 U.S.C. 103 as being unpatentable over Kruse et al. (US 2017/0008928 A1; published 2017, filed July 6, 2016) in view of Corringer et al. (“CCK-B Agonist or Antagonist Activities of Structurally Hindered and Peptidase-Resistant Boc-CCK4 Derivatives”, J. Med. Chem, 1993, 166-172) is maintained.
Summary
Claims 1-7, 9 and 22-25 are rejected under 35 U.S.C. 103.
Conclusion
No claim is allowed. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                 
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658